Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments   
 1.      For applicant’s information, Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of this case has being vacated and substituted by this Notice of Allowance.

EXAMINER’S AMENDMENT
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with L. Scott Bloebaum, Esq., Attorney of Record (Reg. No. 59,419) on 03/01/2021.
Claim 23 has been amended and replaced by the following: 
--23. (Currently Amended) A cooling system for equipment comprising an air ingress and an air egress, the cooling system comprising: a compression chamber comprising a plurality of turbines configured to compress air exiting the equipment via the air egress to an increased pressure such that a temperature of the air exiting the equipment via the air egress is increased to a target temperature; and a refrigerant circuit comprising a condenser coil, an evaporator coil, and a conduit arranged to convey refrigerant fluid between the condenser coil and the evaporator coil, wherein: the evaporator coil is arranged to cool air entering the air ingress, and the condenser coil is located within the compression chamber.-- 

Claim 34 has been amended and replaced by the following: 
regulating a plurality of turbines within a compression chamber to compress[[ing]] air exiting the equipment via the air egress to an increased pressure such that a temperature of the compressed exiting air is increased to a target temperature; and using a difference between the temperature of the compressed exiting air and an ambient temperature of air entering the equipment via the air ingress to drive a refrigerant cycle of a refrigerant circuit to cool air entering the equipment via the air ingress, wherein a condenser coil of the refrigerant circuit is also within the compression chamber.--  

Claim 35 has been amended and replaced by the following: 
--35. (Currently Amended)  The method of claim 34, wherein the plurality of turbines are regulated to: draw[[ing]] the air exiting the air egress into a compression chamber; and compress[[ing]] the air[[,]] within the compression chamber

Claim 41 has been amended and replaced by the following: 
--41. (Currently Amended) An apparatus for cooling equipment comprising an air ingress and an air egress, the apparatus comprising: a processor; and a memory storing computer-executable instructions that, when executed by the processor, configure the apparatus to: flow air across the equipment from the air ingress to the air egress; regulate a plurality of turbines within a compression chamber to compress air exiting the equipment via the air egress to an increased pressure such that a temperature of the compressed exiting air is increased to a target temperature; and use a difference between the temperature of the compressed exiting air and an ambient temperature of air entering the equipment via the air ingress to drive a refrigerant cycle of a refrigerant circuit to cool air entering the equipment via the air ingress, wherein a condenser coil of the refrigerant circuit is also within the compression chamber.--  


Allowable Subject Matter
3.         Claims 2-28, 30, 32-35 and 37-41 are allowed.
Reason for Allowance
4.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the cooling system comprising: a compression chamber comprising a plurality of turbines configured to compress air exiting the equipment via the air egress to an increased pressure such that a temperature of the air exiting the equipment via the air egress is increased to a target temperature; and the condenser coil is located within the compression chamber of instant independent claims 23, 34 and 41.
The following references (US 20090310300 A1) to Chrysler, (US 20040223300 A1) to Fink et al., (US 20110091336 A1) to Lewis, and (US 8659899 B2) to Wei; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 23, 34 and 41. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

03/01/2021